In a condemnation proceeding, the City of Mount Vernon appeals from a final order and a judgment which confirmed the report of commissioners of appraisal and denied a motion to set aside the report as to Damage Parcel No. 48. Final order and judgment reversed on the facts, without costs, appellant’s motion to set aside the report granted, without costs, and a new hearing is directed to be held before new commissioners. The award is so grossly excessive as to shock the conscience of the court. Judged *776by the only evidence in the record as to rents in the locality, respondents failed to establish that the rents received were reasonable. In the absence of proof that the rents received could reasonably be expected to continue and that they were reasonable, the commissioners could not, as their report indicates they did, use them as a basis for determining the fair market value of the property. Carswell, Adel, Sneed and MacCrate, JJ., concur; Nolan, P. J., concurs in the result. [See post, p. 878.]